UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6007


SENTELLUS MCDONALD,

                  Plaintiff - Appellant,

          v.

SGT. NICHOLSON,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:14-ct-03103-H)


Submitted:   February 12, 2015              Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sentellus McDonald, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sentellus McDonald appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§§ 1915(e)(2)(B)(i), 1915A(b)(1) (2012).           We have reviewed the

record and find no reversible error.             Accordingly, we affirm.

McDonald v. Nicholson, No. 5:14-ct-03103-H (E.D.N.C. June 10,

2014).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     2